 CARRIZO MANUFACTURING CO., INC.251SalantCorporation,d/b/a CarrizoManufacturingCo., Inc.andObrerosUnidos Independientes.Cases 23-CA-4938-1 and 23-CA-4938-2(a) . . . The respondent shall, within 15 daysfrom the service of the specification, if any, filean answer thereto; . .. .June 28, 1976SUPPLEMENTAL DECISION AND ORDERBy MEMBERSJENKINS, PENELLO, AND WALTHEROn October 22, 1974, the National Labor Rela-tions Board issued a Decision and Order' adoptingthe recommended Order of an Administrative LawJudge, as modified, directing the Respondent,interalia,tomake whole Pedro Patlan, Rebecca Patlan,and Carlos D. Juarez, Jr., for any loss of pay theymay have suffered by reason of Respondent's dis-crimination against them. On January 15, 1975, theBoard issued an Order 2 denying Respondent's Mo-tion for Reconsideration of its earlier Decision andOrder.On September 4, 1975, the United StatesCourt of Appeals for the Second Circuit handeddown its decision enforcing the backpay provisionsof the Board's Order.3 A controversy having arisenover the amount of backpay due under the terms ofthe Board's Order, the Regional Director for Region23, on April 1, 1976, issued a backpay specificationand notice of hearing setting forth certain allegationswith respect to the amounts of backpay due the dis-criminatees. The Respondent failed to file an answerto the specification.On April 26, 1976, counsel for the General Coun-sel filed a Motion for Default Judgment directly withthe Board. The Board, on May 4, 1976, issued anorder transferring the proceeding to the Board and aNotice to Show Cause why the General Counsel'smotion should not be granted. The Respondentfailed to file a response to the Notice To ShowCause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Default JudgmentSection 102.54 of the Board's Rules and Regula-tions, Series 8, as amended, provides, in pertinentpart, as follows:1214 NLRB 1712216 NLRB 170526 F 2d 585(c) . . . If the respondent fails to file any answerto the specification within the time prescribedby this section, the Board may, either with orwithout taking evidence in support of the allega-tions of the specification and without notice tothe respondent, find the specification to be trueand enter such order as may be appropriate.The backpay specification, issued on April 1, 1976,and served on Respondent by registered mail, statesthat Respondent shall, within 15 days from the dateof the specification, file an answer to the specifica-tion with the Regional Director for Region 23, andthat, to the extent the answer fails to deny allegationsof the specification in the manner required under theBoard's Rules and Regulations and the failure to doso is not adequately explained, such allegations shallbe deemed to be true and Respondent shall be pre-cluded from introducing any evidence controvertingthem.According to the uncontroverted Motion for De-fault Judgment, filed April 26, 1976, counsel for theGeneralCounsel's telephonemessages left forRespondent's attorney who was served with a copyof the specification on April 5, 1976, were not an-swered or returned, and Respondent has failed to filean answer to the specification although the timewithin which to file an answer has expired. Further,as noted above, Respondent has failed to file a re-sponse to the Notice To Show Cause. As Respondenthas not filed an answer, or offered a satisfactory ex-planation for its failure to do so, the allegations ofthe specification are, in accordance with the rule setforth above, found to be true.Accordingly, on the basis of the allegations of thespecification which are accepted as true, the Boardconcludes that the net backpay due each discrimina-tee is as stated in the computations of the specifica-tion, and hereinafter orders that payment thereof bemade by Respondent to the discriminatees namedbelow.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent, Sa-lant Corporation, d/b/a Carrizo Manufacturing Co.,Inc., Carrizo Springs, Texas, its officers, agents, suc-cessors, and assigns, shall make whole each of the225 NLRB No. 47 252DECISIONS OF NATIONAL LABOR RELATIONS BOARDdiscriminatees named below by payment to each ofpay due is paid, less the tax withholding required bythem the amount set forth adjacent to his or herFederal and state laws:name, plus interest accrued at the rate of 6 percentper annum in the manner prescribed inIsis Plumbing& Heating Co.,138 NLRB 716 (1962), until all back-Pedro Patlan$2,961Carlos D. Juarez,Jr.3,157Rebecca Patlan2,878